Title: To George Washington from Edward Carrington, 10 November 1795
From: Carrington, Edward
To: Washington, George


          
            Dear Sir,
            Richmond Nov. 10. 1795
          
          I have been honored with yours of the 1st Instant covering Twenty five dollars, the expence of the Express to Mr Henry, and receive with great Satisfaction the entire approbation you are pleased to express of the manner in which your several late requisitions have been attended to. you must before this have

received the result of that which related to Colo. Innes, & I wish it had issued otherwise.
          To the enquiries you have done me the honor of propounding as to the temper of our assembly, I will endeavor to give true answers. a few days will however enable me to speak with more certainty than now. this is the day of meeting, and a very full house is convened. were I to form a conclusion from what I think is the state of temper through the Country, I should not expect an extravagant Conduct during the session. from several circumstances of abortive attempts lately to procure district, as well as County, meetings, for the avowed purpose of condemning the administration & the Treaty, I am of opinion that the spirit of dissatisfaction is considerably abated abroad—in the District including albemarle, an attempt has been made to obtain a meeting of deputies from the Counties in the district, at Charlottesville—the invitation was however, I am well informed, unattended in all the Counties but one or two, & in these so feebly, that the deputies did not go forward. In the County of Gloucester a meeting was called, but so few attended that an adjournment to another day was adopted; and although that day has for sometime passed, I have heard nothing of any proceedings of the meeting—from several other parts of the Country I have heard of similar issues of attempted meetings; and we have seen publications from but few. I believe there is a very general impression unfavorable to the Treaty owing to the greater industry of those who revile, over the supporters of it, but still I do not believe there is a very extensive temper of becoming disorderly, or resisting the acts of the constituted authorities. I mean these observations as applying to the great body of the people; The history of our assemblies do not however authorise a conclusion that a correspondent temper is to be expected from that now convened. it has every year, for several past, been observable, that, at meeting, but few hot heads were to be seen, while the great body were rational; but in the course of the session it has seldom happened otherwise than that the spirit of party has been communicated so as to infect a majority. In the present instance I verily believe a question put on this day for making the Treaty a subject of consideration would be negatived—yet Sundry members are here who will attempt every injury to both the administration & the Treaty. The party will want ability in

their leaders, for I do not even discover on whom they are to rely. General Lee, C. Lee, Genl Marshall & Mr Andrews will act with ability on the defensive. Mr Francis Brooke, Mr Mann page & Major Eggleston will probably be the assailants—a few days will unfold what may enable me to give you better information, and it shall be faithfully communicated. I wish Genl Lee may shortly arrive. he is not yet here. I have the Honor to be with the most affectionate regard Dear Sir yr most Ob. st
          
            Ed. Carrington
          
        